Citation Nr: 0618292	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for fibromyositis, lumbo-paravertebral muscles.  

2. Entitlement to service connection for bilateral ankle 
condition.

3. Entitlement to service connection for bilateral knee 
condition. 

4. Entitlement to service connection for hematuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in which 
the RO denied service connection for a bilateral knee 
condition, a bilateral ankle condition, and an increased 
rating for fibromyositis; and a February 2004 rating decision 
in which the RO denied service connection for hematuria.  The 
veteran perfected appeals of those decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2003 and June 2005, the RO received the veteran's 
request for a BVA travel board hearing.  In January 2006, the 
RO mailed the veteran notice of his scheduled hearing.  In 
February 2006, more than two weeks prior to the scheduled 
hearing, the RO received a request from the veteran that his 
hearing be rescheduled in light of impending surgery.  The 
veteran's hearing was not rescheduled, and he did not appear 
for his February 2006 hearing.  

Because the request to reschedule was received more than two 
weeks before the hearing date, a motion under 38 C.F.R. § 
20.704(d)(2005) is not required.  

This case is therefore REMANDED for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


